t c summary opinion united_states tax_court denise renee lingwall petitioner v commissioner of internal revenue respondent docket no 5031-04s filed date denise renee lingwall pro_se john c schmittdiel for respondent kroupa judge this collection review proceeding was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority subsequent section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that he is entitled to summary_judgment that the office of appeals appeals_office did not abuse its discretion in determining that it was appropriate to file a tax_lien against petitioner with regard to her unpaid federal income taxes for and summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 as discussed in detail below we conclude that there is no dispute as to a material fact in this case and respondent is entitled to judgment as a matter of law consequently we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in ham lake minnesota at the time the petition was filed petitioner filed joint federal_income_tax returns with her now former spouse curtis j lingwall for the taxable years and on date and date respectively although both tax returns reported taxes due petitioner and her former spouse failed to remit payment with the returns petitioner subsequently submitted to respondent a request for relief from joint_and_several_liability on a joint_return for and respondent issued to petitioner on date a final notice denying her request for relief for and petitioner did not file with the court a petition challenging respondent’s determination almost years later on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding her unpaid tax_liabilities for and on date petitioner submitted to respondent a form request for a collection_due_process_hearing under sec_6330 in which she asserted that her former spouse was responsible for the unpaid taxes on date respondent issued to petitioner a notice_of_determination concerning collection action s determination notice that acknowledged petitioner asserted in her collection hearing request that her former spouse was responsible for the tax_liabilities respondent explained however that because petitioner had been through the innocent spouse claim process you know that both you and your ex-spouse are separately responsible for the entire amount of the joint liability the determination notice also stated that petitioner failed to raise an appropriate spousal defense respondent determined in the determination notice that the filing of the notice_of_federal_tax_lien was appropriate on date petitioner filed with the court a petition for lien or levy action challenging respondent’s determination notice petitioner’s sole contention is that she paid her fair share of the unpaid tax_liabilities as previously mentioned respondent filed a motion for summary_judgment petitioner filed an objection to respondent’s motion on date repeating her assertion that her former spouse is responsible for the tax_liabilities the parties do not dispute that the petition in this case was timely filed under sec_6330 and sec_7502 discussion lien and levy actions sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of taxes has been made and the person fails to pay those taxes such a lien arises when the commissioner makes an assessment sec_6322 the lien imposed under sec_6321 is not valid however against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary has filed a notice_of_federal_tax_lien with the appropriate authorities sec_6323 118_tc_572 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a federal_tax_lien under sec_6323 such notice must be provided not more than business days after the day of the filing of the notice of lien 5-day period sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 outlines the issues that a person may raise at an administrative hearing those issues include appropriate spousal defenses challenges to the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 bars a person from raising at an administrative hearing an issue that was raised and considered at a previous administrative or judicial proceeding if the person seeking to raise the issue participated meaningfully in such hearing or proceeding sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court as appropriate claims for relief from joint_and_several_liability sec_6013 provides that if a husband and wife make a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_6015 provides however that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return congress vested this court with jurisdiction to review a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under varying circumstances see 115_tc_118 114_tc_354 as relevant in this case a person may file a so-called stand alone petition seeking relief from joint_and_several_liability on a joint_return in response to the commissioner’s final notice disallowing a claim for relief see sec_6015 117_tc_279 such a petition must be filed within days of the date that the commissioner mailed the final notice disallowing relief sec_6015 analysis the record in this case reflects that respondent issued a final notice to petitioner disallowing her claim for relief from joint_and_several_liability for and in date petitioner did not file however a petition with the court challenging respondent’s determination petitioner does not allege that the final notice was not mailed to her correct address in any event the 90-day period in which petitioner could have invoked this court’s jurisdiction under sec_6015 has long since expired under the circumstances we conclude that the appeals_office correctly determined that sec_6330 barred petitioner from attempting to resurrect her claim for relief under sec_6015 during her collection review hearing initiated under sec_6320 simply put petitioner participated in an earlier administrative_proceeding in which respondent determined that she was not entitled to relief under sec_6015 respondent issued a final written notice_of_determination to petitioner explaining her right to obtain judicial review of respondent’s determination in the tax_court petitioner failed to avail herself of that opportunity however moreover petitioner has not offered any argument that she did not meaningfully participate in the earlier sec_6015 administrative_proceeding within the meaning of sec_6330 consistent with the foregoing we hold that petitioner is barred by sec_6330 from attempting to raise her claim for relief under sec_6015 in this proceeding petitioner has failed to raise any other valid challenge to respondent’s collection action there being no other valid issue for consideration we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment see sec_301_6320-1 proced admin regs a taxpayer may raise any appropriate spousal defenses at a cdp hearing unless the commissioner has already made a final_determination as to spousal defenses in a statutory_notice_of_deficiency or final_determination letter
